Name: Commission Regulation (EC) No 250/1999 of 2 February 1999 amending Regulation (EC) No 2473/98 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  cooperation policy;  natural environment;  international trade
 Date Published: nan

 EN Official Journal of the European Communities3. 2. 1999 L 29/5 COMMISSION REGULATION (EC) No 250/1999 of 2 February 1999 amending Regulation (EC) No 2473/98 suspending the introduction into the Community of specimens of certain species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), as last amended by Commission Regulation (EC) No 2214/98 (2), and in particular point 2 of Article 19 thereof, After consulting the Scientific Review Group, Whereas Article 4(6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of general restrictions, or restrictions relating to certain countries of origin, on the introduction into the Community of specimens of species listed in its Annexes A and B and lays down the criteria for such restrictions; Whereas the list of these restrictions has been published in Commission Regulation (EC) No 2473/98 (3); whereas this list must now be amended; Whereas point (c) of Article 4(6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of restrictions on the introduction into the Community of live specimens of species listed in its Annex B for which it has been established that they are unlikely to survive in captivity for a considerable proportion of their potential life span; Whereas Article 41 of Commission Regulation (EC) No 939/97 (4), as last amended by Regulation (EC) No 1006/ 98 (5), lays down provisions for the implementation by the Member States of the restrictions established by this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2478/98 is hereby amended as follows: 1. the entry: Geochelone chilensis Wild All Argentina b' is replaced by: Geochelone chilensis Wild All Argentina b Wild Live All c'; 2. the entry: Geochelone denticulata Wild All Bolivia, Ecuador b' is replaced by: Geochelone denticulata Wild All Bolivia, Ecuador b Wild Live All c'; (1) OJ L 61, 3. 3. 1997, p. 1. (2) OJ L 279, 16. 10. 1998, p. 3. (4) OJ L 140, 30. 5. 1997, p. 9. (3) OJ L 308, 18. 11. 1998, p. 18. (5) OJ L 145, 15. 5. 1998, p. 3. EN Official Journal of the European Communities 3. 2. 1999L 29/6 3. the entry: Geochelone elegans Wild All Bangladesh, Pakistan b' is replaced by: Geochelone elegans Wild All Bangladesh, Pakistan b Wild Live All c'; 4. the entry: Homopus signatus Wild All Namibia b' is replaced by: Homopus signatus Wild All Namibia b Wild Live All c'; 5. the entry: Kinixys belliana Wild All Burundi, Central-African Repub- lic, CÃ ´te dIvoire, Djibouti, Liberia, Madagascar, Mauritania, Mozambique b' is replaced by: Kinixys belliana Wild All Burundi, Central African Repub- lic, CÃ ´te dIvoire, Djibouti, Liberia, Madagascar, Mauritania, Mozambique b Wild Live All c'; 6. the entry: Kinixys erosa Wild All Benin, Guinea-Bissau, Togo b' is replaced by: Kinixys erosa Wild All Benin, Guinea-Bissau, Togo b Wild Live All c'; EN Official Journal of the European Communities3. 2. 1999 L 29/7 7. the entry: Kinixys homeana Ranched and captive bred All Benin b' is replaced by: Kinixys homeana Ranched and captive bred All Benin b Wild Live All c'; 8. the entry: Kinixys natalensis Wild All Mozambique, South Africa, Swazi- land b' is replaced by: Kinixys natalensis Wild All Mozambique, South Africa, Swazi- land b Wild Live All c'; 9. the entry: Manouria emys Wild All All b' is replaced by: Manouria emys Wild All All b Wild Live All c'; 10. the entry: Manouria impressa Wild All All b' is replaced by: Manouria impressa Wild All All b Wild Live All c'; EN Official Journal of the European Communities 3. 2. 1999L 29/8 11. the entry: Pyxis arachnoides Wild All All b' is replaced by: Pyxis arachnoides Wild All All b Wild Live All c'; 12. the entry: Testudo horsfieldii Wild All China, Pakistan b' is replaced by: Testudo horsfieldii Wild All China, Pakistan b Wild Live All c'; 13. the following is inserted after the entry Gopherus polyphemus': Homopus areolatus Wild Live All c Homopus boulengeri Wild Live All c Homopus femoralis Wild Live All c'; 14. the following entry is inserted after the entry Manouria impressa': Psammobates spp. Wild Live All c' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1999. For the Commission Ritt BJERREGAARD Member of the Commission